AO l99A (Rev. 12/1|- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT §l am § D

for the
Eastern District of California

UNITED STATES OF AMERICA,

 

 

V.

Case No. 1:18-cr-00213 DAD BAM

\_/\_/VV

HACEL ALFREDO ALVAREZ

 

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District COurthOuSe

 

Place
2500 Tulare Street, Fresno CA 93721

 

on March 11, 2019 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe

 

: Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 

; ..1

AO 1993 (Rev. 09/08- EDCA [Fresno]) Additiona| Conditions ofRelease (General) Page- of - Pages

ALVAREZ, Hacel Alfredo
Doc. No, 1:18-CR-00213~DAD-BAM
ADDITIONAL CONDITIONS OF RELEASE

\

Uponr finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant arid the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant' is subject to the conditions marked
below' \

l"ZI (6) The defendant is placed in the custody of:
Name of person or organization J. Dimas Alvarez Tapia

who agrees (a) to supervise the defendant in accordance with all conditions o_f release, (b) to use every effort to assure the
appearance _of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED=M:M_
CUSTODIA

l?l (7) The defendant must:
lZl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
|Zi (b) report in person to the Pretrial Services Agency on the first Working day following your release
from custody;
IZI (c) reside at a location approved by the PSO, and not change your residence without prior approval
of PSO; travel restricted to Eastem District of Califomia, unless otherwise approved in
advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) seek and/or maintain employment, and provide proof thereof to the"PSO, upon request;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/armnunition, currently under your control;

lZl (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
substance without a prescription by ` a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
prescribed and/or recommended, may not be used;

IZI (i) surrender your passport to the Clerk, United States District Court, and must not apply for or
obtain a passport or any other travel documents during the pendency of this case;

lZl (j) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of
the conditions of release, the following sum of money or designated property: The full equity,
not less than $25,000, of the residence owned by J. Dimas Alvarez Tapia;

IZl (k) participate in the following Location Moniton'ng program component and abide by all the
requirements of the program, Which will include having a location monitoring unit installed in
your residence and a radio frequency transmitter device attached to your person. You must
comply with all instructions for the use and operation of said devices as given to you by the
Pretrial Services Agency and employees of the monitoring company. You must pay all or part
of the costs of the program based upon your ability to pay as determined by the PSO.
CURFEW: You are restricted to your residence every day from 2: 00 p. m. to 3: 30 a. m., or as
adjusted by the Pretrial Services office or supervising officer, for medical, religious services,
or coLut-ordered obligations; and,

sine

USMS SPECIAL INSTRUCTIONS:

El (l) have your release on bond delayed until 8: 00 a. m. the first working day after posting of the
bond.

 

 

l
_A01`9_913 ike_v 09/03- EDCA 11=1¢51101) Adduw!n conditions oraelease ictieraii n § _ . `_ __ Pageoar--Pages

ALVAREZ H`a_cel Alfredo
Doc. No. 1:18-CR~00213-DAD-BAM _ -
ADDITIONA`L CONDITIONS OF RELEASE

 

Upon finding that release by one_ of the above methods will not by itself reasonably assure the appearance of the defendant an`d the safety
of other persons and the community_, it is FURTHER ORDERED that the release of the defendant-' is subject to the conditions marked

.below:
(6) The_de`_fe`ndant`_is placed-kin the-custody of:`
Na`ine of person or organiaation J. Dima's Alvar_ez` Tapia ll

who agrees (a) to supervise the defendant 111 accordance with all conditions of re1ease, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the-
defendant violates any conditions of release or disappears.

siG_N_EDO 6 //_W/$ //f-/a‘i/?P‘Z"?§i)/D/@
~ C__USTODIAN
121 »(7:) The defendant must: ' "

121 (a) report on a regular basis t`o the following agency:

*P.r`etr`ial Services and comply with their rules and regulations
|Z (b) report i_n person to the Pretrial Services Age_ncy on the first working day following your release

ii_'om custedy`; ‘
(c-_) reside at a- location approved by the PSO, and no_t change your residence without prior approval
'of PSO; travel restricted to Easter_n District of Califomia, unless otherwise approved in
advance by PSO;

(d) report any contact with law enforcement to your 1380 within _24 hours;

(c) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

(f) not possess§ have in your residence, or have access to a firearm/ammunition, destructive

device, or other dangerous weapon; additiohally-, you must provide written proof of divestment

7 `_ of all firearmsfammumtion, currently under your control_;

(h)t- refrain from excessive use of alcohol, or any use of `a narcotic drug or other controlled
substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately o_f. any prescribed medication(s) How'ever, medical marijuaha,
prescribed and/or recommended may not be used;
lZl- (i) surrender your passport _to the Clerlc, United States District Coui'-t, and must not apply for or
" obtain a passport or any other travel documents during the pendency of this case;

l (j) execute a bond or an agreement to forfeit upon failing to appear or failure t_o abide by any o_f
the conditions of release the following sum of money o_r designated property: 'I.'he full equity,
'n'ot less than $25, 000!, of the residence owned by J Dii_nas Alvarez Tapia;

_l (k)' participate i_n the following Location Monitoring program component and abide by all the
requirements of the program which will include having a location monitoring unit installed in
your residence and a radio frequency transmitter device attached to your person. Y;o`u must
comply with all instructions for the use and operation of said devices as given to you by the
Pretrial Services Ag`ency and employees of the monitoring company. You must pay all or part

1 o_f the costs of the program based upon your ability to pay as determined by the PSO.
CURFEW: Yo_u are restricted to your; residence every day ii'om 2: 00 p. m. to 3: 307 a. m.', or as
adjusted by the _Preti_"i`al Services office or supervising of-`ficer`, fo_r` medical,"" religious services,-
or court-ordered obligatiohs; and

‘Hl§ll§l

_USMS _s_P_nCiAL 'INS$rRUerIoNs:
E`l (l) have your-release bn bond delayed 11ntil l8200 a_-m..the.day after posting of- the.bond.-

 

 

AO 199C (Rev. 09)'08- EDCA [Fresno]) Advice of Penalties Page % of 2 Pages

AI)VICE OF PENALT[ES AND SANCTIONS

 

TO THE DEFENDANT: _ , , ___\

L-v'l

YOU ARE ADVISED OF THE FOLLOWING PE`.NALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

Wbile on release, if you commit a federal felony offense the punishment' is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1' e., iri addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstmct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or inforinant; or intimidate or

1 attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
l intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve‘a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) ari offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony -- you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that -I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set,foith above.

10 /
l

Deféiidam ’s Sr'gna!ure

Directions to the United States Marshal

( l:l) The defendant is ORDERED released after processing

/L/ié/,ie ghi/1 %/(Q/M

Judi'ci'al O_Hicer s Signa!ure

eha /< cars 1/ 5 massiah

Pririted name an@

DISTRIBUTION: COURT DEFENDANT PRETRlAL SERVICE_ U.S. A'I“I`ORNEY U.S. MARSHAL

